Exhibit 10.7

SIXTH LEASE MODIFICATION AGREEMENT

AGREEMENT made this 17th day of November 2000, by and between 250 WEST 57TH ST.
ASSOCIATES, a joint venture having its office at 60 East 42nd Street, New York,
New York 10165 (hereinafter called “Landlord”) and FISK BUILDING ASSOCIATES, a
partnership having its office at 60 East 42nd Street, New York, New York 10165
(hereinafter called “Tenant”).

W I T N E S S E T H :

WHEREAS, on September 30, 1953 a net lease covering the entire premises known as
the Fisk Building, located at 250 West 57th Street, New York, New York (the
“Building”), was made between Landlord and Tenant’s predecessor, a partnership
also known as Fisk Building Associates, which lease was assigned on May 1, 1954
by said predecessor to Tenant; and

WHEREAS, said lease was modified by Modification Agreement dated June 12, 1961,
by Second Modification Agreement dated June 10, 1965, by Third Lease
Modification Agreement dated as of May 1, 1975, by Fourth Lease Modification
Agreement dated November 12, 1985 and by Fifth Lease Modification Agreement
dated as of September 1, 1999 (which lease, as so modified, is hereinafter
called the “Lease”); and

WHEREAS, a modernization program is necessary in order to maintain the
competitive position of the Building; and

WHEREAS, Landlord is willing to make funds available for improvements required
by such program, and Tenant is willing to apply such funds, as agent for
Landlord, to the making of such improvements; and

WHEREAS, Landlord and Tenant desire to modify the Lease as hereinafter set
forth.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto hereby agree as follows:

1. Landlord and Tenant agree that improvements substantially as shown on Exhibit
A attached hereto and made a part hereof constitute the modernization program
(the “Improvement Program”) referred to herein and shall be substantially made
to the demised premises. All work performed by Tenant in furtherance of the
Improvement Program shall be done as agent for Landlord and for the account of
Landlord, and when completed, shall become the property of Landlord.



--------------------------------------------------------------------------------

2. Landlord agrees to obtain a loan in the amount of $15,500,000 from Emigrant
Savings Bank secured by a mortgage (the “New Fee Mortgage”) on the demised
premises. The net proceeds of the New Fee Mortgage shall be used to refinance
the existing fee mortgages on the demised premises and pay for costs of the
Improvement Program. Pursuant to the terms of the New Fee Mortgage, loan
proceeds used to pay for costs of the Improvement Program shall be advanced in
stages. Such loan proceeds shall be deposited by Landlord in an interest-bearing
money market or similar account and disbursed to Tenant upon submission of
documents reasonably required by Landlord. All interest earned by Landlord on
amounts so held by it shall belong to and be retained by Landlord, and Tenant’s
Basic Rent (as defined below in Section 2(A) of the Lease) shall be deemed
reduced monthly by the amount of such earned interest.

3. Paragraph 2(A) of the Lease shall be deleted and restated in its entirety as
follows:

“2.(A) Commencing on November 17, 2000, Tenant covenants to pay during the term
of this Lease and any renewal term of this Lease, a basic rent (hereinafter
called “Basic Rent”) at an annual rate equal to (i) $28,000 plus (ii) the
installment payments of interest and amortization (excluding any balloon
principal payment due at maturity) payable during such year under the New Fee
Mortgage. Basic Rent shall be payable in monthly installments on the first day
of each calendar month in an amount equal to $2,333.33 plus the projected debt
service due on the New Fee Mortgage on the first day of the ensuing calendar
month (with a reconciliation to be made as soon as practicable thereafter);
provided, however, that Basic Rent due on December 1, 2000 shall include
interest prepaid at the closing of the New Fee Mortgage or accrued thereafter.
Basic Rent shall be adjusted on a dollar-for-dollar basis by changes in the
annual debt service on the New Fee Mortgage. It is further understood and agreed
that the amount of Basic Rent shall be adjusted upon a refinancing of any
Mortgage (as defined in Paragraph 29), subject to and in accordance with the
provisions of Paragraph 29.”

4. Paragraph 13 of the Lease shall be deleted and restated in its entirety as
follows:

“13. Tenant agrees that its rights hereunder are subordinate to (i) the New Fee
Mortgage and (ii) any future mortgages placed on the demised premises by
Landlord having an aggregate principal balance of up to $15,500,000 plus
refinancing costs in connection therewith, provided that such new mortgage(s)
are made by an institutional lender on a non-recourse basis and (b) the net
proceeds of the loan(s) secured by such new mortgage(s) are used to refinance
the then existing mortgage(s) on the demised premises and/or in connection with
the demised premises (each mortgage to which Tenant’s rights hereunder are
subordinate is hereinafter a “Permitted Mortgage”). Tenant agrees to execute,
upon demand, any documents required to evidence such subordination. Tenant
further agrees that it will not do or suffer to be done any act upon the demised
premises which will violate any of the terms of any Permitted Mortgage or the
obligations secured thereby.”



--------------------------------------------------------------------------------

5. Paragraph 29 of the Lease shall be deleted and restated in its entirety as
follows:

“29. For the purpose of this Paragraph 29, the term “Mortgage” shall mean
(i) the New Fee Mortgage and (ii) any fee mortgage to which the Lease is
subordinate under the provisions of Paragraph 13 of this Lease, and the term
‘refinancing’ shall include any consolidation, modification, renewal, extension
or replacement of any Mortgage made subsequent to the date hereof. In the event
that there shall be one or more refinancings of any Mortgage, the annual Basic
Rent will be in an amount equal to the sum of Twenty-Eight Thousand Dollars
($28,000.00) plus an amount equal to the installment payments for interest and
amortization (not including any balloon principal payment due at maturity)
required annually under any such Mortgage immediately subsequent to
refinancing.”

6. Any costs, fees and expenses incurred in connection with the execution of
this Agreement or the completion of the transactions contemplated herein, shall
be paid from proceeds advanced under the Emigrant Mortgage. Any such costs,
fees, and expenses paid by Tenant from sources other than the loan secured by
the Emigrant Mortgage may be deducted in the year expended in calculating
Tenant’s net income for purposes of determining Overage Rent and Secondary
Overage Rent under the Lease.

7. Capitalized terms used and not otherwise defined herein shall have the
respective meanings ascribed thereto in the Lease.

8. Except as herein modified and as otherwise agreed between Landlord and
Tenant, the Lease shall remain in full force and effect, and the parties hereby
ratify and confirm all of the other terms, covenants and conditions thereof.



--------------------------------------------------------------------------------

9. This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective legal representatives, successors and assigns.

IN WITNESS WHEREOF, the parties hereto have hereunto set their hands as of the
day and year first above written.

 

Landlord:

 

250 WEST 57TH ST. ASSOCIATES

By:   /s/ Anthony E. Malkin           Anthony E. Malkin, Joint Venturer

Tenant:

 

FISK BUILDING ASSOCIATES

By:   /s/ Peter L. Malkin   Peter L. Malkin, Partner



--------------------------------------------------------------------------------

Exhibit A

Fisk Building-250 West 57th Street

Property Improvement Schedule

 

Project/Item

   Budget  

Public corridors and elevator lobby improvements

   $ 1,068,000   

Air conditioning for public corridors

     500,000   

Elevator cab replacement

     360,000   

Elevator equipment and system upgrade & replacement

     320,000   

Tenant door replacements

     316,250   

Building standard signage in corridors

     30,000   

Class “E” upgrade

     37,500   

Main lobby improvements

     2,000,000   

Marketing office upgrade

     31,500   

Window replacement

     1,800,000   

Façade renovation

     1,524,228   

New energy efficient chiller plant

     982,000   

House tanks replacement & capacity upgrade

     190,000   

Sidewalk elevator replacement

     120,000   

CCTV installation @ elevator cabs

     20,000   

Roof replacement

     500,000   

Fire escape repair & painting

     200,000   

Backflow preventers

     90,000   

Toilet exhaust riser

     275,000   

DC electric conversion

     300,000   

New energy efficient burner

     75,000   

Security & communication system improvements

     105,000   

Other building improvement costs

     575,000   

Contingency

     780,522      

 

 

 

Total

   $ 12,200,000      

 

 

 



--------------------------------------------------------------------------------

STATE OF NEW YORK    )    ) s.s.: COUNTY OF NEW YORK    )

On the 17 day of November in the year 2000 before me, the undersigned, a Notary
Public in and said State, personally appeared Peter L. Malkin, personally known
to me or proved to me on the basis of satisfactory evidence to be the individual
whose name is subscribed to the within instrument and acknowledged to me that he
executed the same in his capacity, and that by his signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument.

 

/s/ Stuart Jay Rappaport        

Notary Public

 

Stuart J. Rappaport

Notary Public, State of New York

No. 474xxxx

Qualified in New York County

Commission Expires February 28, 2002

 

STATE OF NEW YORK    )    ) s.s.: COUNTY OF NEW YORK    )

On the 17 day of November in the year 2000 before me, the undersigned, a Notary
Public in and said State, personally appeared Anthony E. Malkin, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his capacity, and that by his signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.

 

/s/ Stuart Jay Rappaport        

Notary Public

 

Stuart J. Rappaport

Notary Public, State of New York

No. 474xxxx

Qualified in New York County

Commission Expires February 28, 2002